Exhibit 10.2

 

Certain information has been excluded from this exhibit because it is not
material and would likely cause competitive harm to the company if publicly
disclosed.  Redacted information is indicated by brackets.

Form of Transformation Incentive PSU Award Agreement

﻿

﻿

 

﻿

 

Name of Participant:

Participant Name

Target Number of Performance Shares:

# of Shares

Grant Date:

February 8, 2019

Performance Period:

January 1, 2019 – December 31, 2020

﻿

This Performance Share Agreement (“Agreement”) evidences the grant to the
Participant by Chipotle Mexican Grill, Inc. (the “Company”) of the right to
receive shares of Common Stock of the Company, $.01 par value per share (“Common
Stock”), on the terms and conditions provided for herein pursuant to the Amended
and Restated Chipotle Mexican Grill, Inc. 2011 Stock Incentive Plan (the
“Plan”).  Except as specifically set forth herein, this Agreement and the rights
granted hereunder are expressly subject to all of the terms, definitions and
provisions of the Plan as it may be amended and restated from time to time.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings attributed to them in the Plan.

1.    Grant of Performance Shares.  Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant the right to be
issued shares of Common Stock as provided in this Agreement, including Appendix
A hereto (the “Performance Shares”), subject to the following conditions:

(a)    Certification by the Committee of the extent to which the Performance
Goals set forth on Appendix A have been achieved;

(b)    Participant being continuously employed (subject to the provisions of
Section 2) with the Company (as defined in the Plan) from the Grant Date through
February 8, 2022 (as to 40% of the Performance Shares) and February 8, 2023 (as
to the remaining 60% of the Performance Shares); and

(c)    The satisfaction or occurrence of any additional conditions to vesting
set forth on Appendix A.

The date on which all of the conditions set forth above are satisfied is a
 “Vesting Date,” and the Company will issue one share of Common Stock for each
Performance Share earned and vested to the Participant on the March 15th
immediately following each Vesting Date, subject to (i) earlier payment in
connection with a Change in Control under Section 3(c) or to the extent
administratively practicable following a Vesting Date, or (ii) later payment as
permitted without resulting in tax under Section 409A of the Code (the date of
such issuance of shares following a Vesting Date, the “Payout Date”).





 

--------------------------------------------------------------------------------

 

This Agreement represents the Company’s unfunded and unsecured promise to issue
Common Stock at a future date, subject to the terms of this Agreement and the
Plan.  Participant has no rights under this Agreement other than the rights of a
general unsecured creditor of the Company.

Subject to the satisfaction of any tax withholding obligations described in
Section 6 below, Participant may elect to defer the receipt of any of the shares
of Common Stock underlying the Performance Shares by submitting to the Company a
deferral election in the form provided by the Company.  In the event Participant
intends to defer the receipt of Performance Shares, Participant must submit to
the Company a completed deferral election form no later than the Final Election
Date (as defined below). By submitting such deferral election, Participant
represents that he/she understands the effect of any such deferral under
relevant federal, state and local tax and social security laws, including, but
not limited to, the fact that social security contributions may be due upon a
 Vesting Date notwithstanding the deferral election.  Any deferral election may
be amended or terminated prior to the Final Election Date.  A deferral election
shall become irrevocable on the Final Election Date and any deferral election or
revision of a deferral election submitted after the Final Election Date shall be
void and of no force or effect.  The “Final Election Date” shall be June 30,
2020, provided that in no circumstances will the Final Election Date be later
than the date Participant ceases to provide services to the Company or the date
that the making of such election causes the Performance Shares to become subject
to the tax pursuant to Code Section 409A.

2.    Termination of Employment. Subject to the provisions that follow in this
Section 2 and Section 3, if at any time prior to  a Vesting Date Participant’s
service with the Company terminates, then notwithstanding any contrary provision
of this Agreement, the Performance Shares subject to this Agreement will be
forfeited and cancelled automatically as of the date of such termination, and no
shares of Common Stock will be issued hereunder.

Notwithstanding the foregoing or any contrary provision in the Plan, if
Participant’s employment terminates prior to the Vesting Date as a result of
Participant’s death, or the Committee determines that such termination is in
connection with Participant’s Retirement (as defined below), or is as a result
of Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties, then the award evidenced by this Agreement will
continue in force following the date of such termination, and, subject to any
then effective deferral election, a pro-rata portion of the shares of Common
Stock underlying the Performance Shares will be issued to Participant (or if
applicable his or her estate, heirs or beneficiaries) on the Payout Date, in an
amount reflecting the period of Participant’s continued service to the Company
from and after the Grant Date through the date of termination of Participant’s
service.  The Committee will determine the pro-rata portion of the Performance
Shares to be paid out under the following formula:  Total number of shares of
Common Stock issuable on account of attaining the Performance Goals based upon
the actual performance results during the Performance Period multiplied by a
fraction, the numerator of which is the number of days of service following the
Grant Date and the denominator of which is the total number of days following
the Grant Date through the Vesting Date.

For purposes of this Section 2, “Retirement” means that a Participant having a
combined Age and Years of Service (as those terms are defined below) of at least
70 (a) has given the



2

 

--------------------------------------------------------------------------------

 

Chief Executive Officer of the Company or his or her designee at least six
months prior written notice of such Participant’s retirement, (b) has signed and
delivered to the Company an agreement providing for such restrictive covenants,
for a period of two years after such retirement, as may be determined from time
to time by the Committee, based on individual facts and circumstances, to be
reasonably necessary to protect the Company’s interests, (c) has signed and
delivered to the Company, within 21 days of the Executive’s date of employment
termination (or such later time as required under applicable law) a general
release agreement of claims against the Company and its affiliates in a form
reasonably acceptable to the Committee, which is not later revoked, and (d)
voluntarily terminates from service with the Company.  The term “Age” of a
Participant means (as of a particular date of determination), the Participant’s
age on that date in whole years and any fractions thereof, and the term “Years
of Service” means the number of years and fractions thereof during the period
beginning on a Participant’s most recent commencement of employment with the
Company or a subsidiary or parent of the Company (or such other
Company-associated entity as the Committee may determine from time to time) and
ending on the date of such Participant’s termination of service with the Company
or a subsidiary or parent of the Company.  The Participant’s refusal to meet any
of the conditions set forth in (a), (b), (c) or (d) above, or breach of any
agreement entered into pursuant to (b) or (c) above, shall constitute a waiver
by the Participant of the benefits attributable to Retirement under this
Agreement.

Notwithstanding the foregoing, if at any time prior to the Payout Date
Participant’s service with the Company terminates for Cause, then
notwithstanding any contrary provision of this Agreement, the Performance Shares
subject to this Agreement will be forfeited and cancelled automatically as of
the date of such termination, and no shares of Common Stock will be issued
hereunder.

3.    Change in Control.

(a)    In the event of a Change in Control that does not also constitute a
“change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” under
Treas. Reg. § 1.409A-3(i)(5), then (i) the Performance Shares subject to this
Agreement shall remain outstanding, (ii) the Performance Shares shall continue
to be subject to the terms of this Agreement, and (iii) the provisions of the
first  paragraph of Section 7(b) of the Plan (regarding rights upon a Qualifying
Termination) shall not apply to such Performance Shares.

(b)    In the event of a Change in Control that is also a “change in the
effective control of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(vi),
then  (i) the Performance Shares subject to this Agreement shall remain
outstanding, (ii) the Performance Shares shall continue to be subject to the
terms of this Agreement, (iii) the provisions of the first paragraph of Section
7(b) of the Plan shall apply to such Performance Shares, and (iv) such
Performance Shares shall be paid out upon the Payout Date based upon the actual
level of performance.

(c)    In the event of a Change in Control that is also a “change in the
ownership of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change
in the



3

 

--------------------------------------------------------------------------------

 



ownership of a substantial portion of a corporation’s assets” under Treas. Reg.
§ 1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares subject to this
Agreement shall immediately vest and the Participant shall receive, within 10
days of such Special CIC, the consideration (including all stock, other
securities or assets, including cash) payable in respect of (i) in the event of
a Special CIC that occurs prior to the end of the Performance Period, the Target
Number of Performance Shares (or, if greater, the number of Performance Shares
based on actual performance from the beginning of the Performance Period until
the Special CIC, as reasonably determined by the Committee based on available
information) or (ii) in the event of a Special CIC that occurs after the end of
the Performance Period, the number of Performance Shares based on actual
performance, in each case, as if they were vested, issued and outstanding at the
time of such Special CIC; provided, however, that with respect to Performance
Shares that are otherwise subject to a “substantial risk of forfeiture” under
Treas. Reg. § 1.409A-1(d) and to the extent permitted by Treas. Reg. § 1.409-3,
the Committee may arrange for the substitution for the Performance Shares with
the grant of a replacement award (the “Replacement Award”) to Participant of
shares of restricted stock of the surviving or successor entity (or the ultimate
parent thereof) in such Change in Control, but only if all of the following
criteria are met:

(i)    Such Replacement Award shall consist of securities listed for trading
following such Change in Control on a national securities exchange;

(ii)    Such Replacement Award shall have a value as of the date of such Change
in Control equal to (i) in the event of a Change in Control that occurs prior to
the end of the Performance Period, the value of the Target Number of Performance
Shares (or, if greater, the number of Performance Shares based on actual
performance from the beginning of the Performance Period until the Special CIC,
as reasonably determined by the Committee based on available information) or
(ii) in the event of a Change in Control that occurs after the end of the
Performance Period, the number of Performance Shares based on actual
performance, in each case, calculated as if the Performance Shares were
exchanged for the consideration (including all stock, other securities or
assets, including cash) payable for shares of Common Stock in such Change in
Control transaction;

(iii)    Such Replacement Award shall become vested and the securities
underlying the Replacement Award shall be issued to the Participant on the
applicable Vesting Date, subject to Participant’s continued employment with the
surviving or successor entity (or a direct or indirect subsidiary thereof)
through such date, provided, however, that such Replacement Award will vest
immediately upon and the securities underlying the Replacement Award shall be
issued within 60 days after the date that (i) Participant’s employment is
terminated by the surviving or successor entity Without Cause,
(ii) Participant’s employment is terminated for Good Reason, (iii) Participant’s
death or (iv) Participant’s medically diagnosed permanent physical or mental
inability to perform his or her job duties;



4

 

--------------------------------------------------------------------------------

 



(iv)    Notwithstanding Section 3(c), such Replacement Award shall vest
immediately prior to and the securities underlying the Replacement Award shall
be issued to Participant upon (A) any transaction with respect to the surviving
or successor entity (or parent or subsidiary company thereof) of substantially
similar character to a Change in Control, or (B) the securities constituting
such Replacement Award ceasing to be listed on a national securities exchange,
in each case so long as Participant remains continuously employed until such
time; and

(v)    The Replacement Award or the right to such Replacement Award does not
cause the Performance Shares to become subject to tax under Code Section 409A. 

Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.

4.    Rights as Shareholder.  Participant shall not have any of the rights of a
shareholder with respect to the Performance Shares except to the extent that
shares of Common Stock on account of such Performance Shares are issued to
Participant in accordance with the terms and conditions of this Agreement and
the Plan.

5.    No Right to Continued Employment.  Nothing contained in this Agreement
shall be deemed to grant Participant any right to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation, nor shall this Agreement be construed as giving
Participant, Participant’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

6.    Withholding Taxes.  No later than the date as of which an amount first
becomes includible in the gross income of Participant for federal income or
employment tax purposes with respect to the Performance Shares, Participant
shall pay to the Company or make arrangements satisfactory to the Committee
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount.   To the extent
approved in writing by the Committee, a Participant shall have the right to
direct the Company to satisfy the minimum amount (or an amount up to a
Participant’s highest marginal tax rate as may be permitted under the Plan from
time to time provided such withholding does not trigger liability accounting
under FASB ASC Topic 718 or its successor) required for federal, state and local
tax withholding with Shares, including without limitation Shares otherwise
delivered upon exercise of the SARs.  The obligations of the Company under the
Plan and this Agreement shall be conditional on such payment, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant.

7.    No Fractional Shares.  If any terms of this Agreement call for payment of
a fractional Performance Share, the number of Performance Shares issuable
hereunder will be rounded down to the nearest whole number.



5

 

--------------------------------------------------------------------------------

 



8.    Non-Transferability of Award.  The Common Stock underlying the Performance
Shares shall not be assignable or transferable by Participant prior to their
vesting and issuance in accordance with this Agreement, except by will or by the
laws of descent and distribution. In addition, no Performance Shares shall be
subject to attachment, execution or other similar process prior to vesting.

9.    Applicability of the Plan.  Except as specifically set forth herein, the
Performance Shares are subject to all provisions of the Plan and all
determinations of the Committee made in accordance with the terms of the Plan.
By executing this Agreement, the Participant expressly acknowledges (i) receipt
of the Plan and any current Plan prospectus and (ii) the applicability of the
provisions of the Plan to the Performance Shares.

10.    Additional Conditions to Issuance of Performance Shares.  Notwithstanding
the occurrence of the Vesting Date or Payout Date, the Company shall not be
required to issue any Common Stock underlying the Performance Shares hereunder
so long as the Company reasonably anticipates that such issuance will violate
federal or state securities law or other applicable law; provided however, that
in such event the Company shall issue such Performance Shares at the earliest
possible date at which the Company reasonably anticipates that the issuance of
the shares will not cause such violation.

11.    Modification; Waiver.  Except as provided in the Plan or this Agreement,
no provision of this Agreement may be amended, modified, or waived unless such
amendment or modification is agreed to in writing and signed by Participant and
by a duly authorized officer of the Company, and such waiver is set forth in
writing and signed by the party to be charged, provided that any change that is
advantageous to Participant may be made by the Committee without Participant’s
consent or written signature or acknowledgement. No waiver by either party
hereto at any time of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Participant acknowledges and agrees that the Committee
has the right to amend this Agreement in whole or in part from time-to-time if
the Committee believes, in its sole and absolute discretion, such amendment is
required or appropriate in order to conform the award evidenced hereby to, or
otherwise satisfy any legal requirement (including without limitation the
provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

12.    Notices.  Except as the Committee may otherwise prescribe or allow in
connection with communications procedures developed in coordination with any
third-party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below: 



6

 

--------------------------------------------------------------------------------

 



If to Participant:

to Participant’s most recent address on the records of the Company

If to the Company:

Chipotle Mexican Grill, Inc.
610 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn: Sr. Director – Total Rewards

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

13.    Compensation Recovery.   The Company may cancel, forfeit or recoup any
rights or benefits of, or payments to, the Participant hereunder, including but
not limited to any Shares issued by the Company following vesting of the
Performance Shares under this Agreement or the proceeds from the sale of any
such Shares, under any future compensation recovery policy that it may establish
and maintain from time to time, to meet listing requirements that may be imposed
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
or otherwise.  The Company shall delay the exercise of its rights under this
Section for the period as may be required to preserve equity accounting
treatment.

14.    Governing Law.     Except to the extent that provisions of the Plan are
governed by applicable provisions of the Code or other substantive provisions of
federal law, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof.

﻿

﻿

 

 

﻿

CHIPOTLE MEXICAN GRILL, INC.

﻿

 

 

﻿

By:

/s/ Neil Flanzraich

﻿

By:

Neil Flanzraich

﻿

 

Chairman, Compensation Committee

﻿

 

 

﻿

 

Participant Name

﻿

 

 

﻿

 

 





7

 

--------------------------------------------------------------------------------

 



Appendix A to Transformation Incentive PSU Award Agreement

Performance Criteria 

The performance criteria under this Incentive Award are Digital Sales, G&A
Expense as a Percentage of Revenue, and the successful completion of 2
initiatives through the stage gate process, as such terms are defined below.

Performance Goals

Target Payout: In order to earn the Target Number of Shares under this
Agreement, each of the following goals must be achieved by the end of the
Performance Period (as defined in the Performance Share Agreement), on an all or
nothing basis:

    Digital Sales:  Annual Digital Sales for the fiscal year ending December
31, 2020 of at least [______]

    G&A Expense (excluding stock compensation expense) as Percentage of
Revenue:  [_____] for the fiscal year ending December 31, 2020

    Strategic Initiatives: Successful completion [_____] prior to December 31,
2020

For the avoidance of doubt, all three goals outlined above must be achieved for
the Performance Goals to be deemed satisfied.   If any of the goals is not
achieved, the Performance Goals will not be met and no Performance Shares will
be earned.

Performance Modifier: If all the goals described above are achieved, then the
Participant will have the opportunity to earn an above target payout according
to the Performance Goal table below:

﻿

 

2020 Digital Sales

Payout Percentage

<$[    ]M (threshold)

0%

$[   ]M

100%

$[   ]M

200%

≥$[   ]M (maximum)

300%

﻿

Straight-line interpolation shall be used to determine the Payout Percentage
when Digital Sales is between two stated levels in the table.





8

 

--------------------------------------------------------------------------------

 

The following terms shall have the respective means set forth below when
determining achievement of the Performance Goals:

    Digital Sales: with respect to a fiscal year, means the net sales, as
determined in accordance with generally accepted accounting principles, from
digital order ahead, delivery and catering. 

    G&A Expense: with respect to a fiscal year, means the general and
administrative expenses of the Company, as determined in accordance with
generally accepted accounting principles

    Revenue: with respect to a fiscal year, means the net sales attributable to
the Company including deferred revenue, as determined in accordance with
generally accepted accounting principles.

Other Provisions

﻿

If the Committee determines after granting an Incentive Award that there has
been a change in  law or accounting rules, that impacts Digital Sales and/or G&A
Expense as set forth in this Appendix A, the Committee shall modify these
measures, in whole or in part, as it deems appropriate and equitable in its
discretion for such events that were not determinable or considered at the Grant
Date.  For the avoidance of doubt, no adjustments otherwise authorized under
Section 8 of the Plan shall be made with respect to the Performance Shares
except as specifically provided in this Appendix A.

﻿

The Target Number of Performance Shares shall be adjusted to prevent the
enlargement or dilution of rights under this Award Agreement due to any increase
or decrease in issued shares of the Company’s Common Stock without consideration
consistent with the terms of the Plan. 

﻿

Performance Shares that are earned under this Appendix A shall only be issued to
the Participant to the extent that the continued employment conditions set forth
in this Award Agreement have been satisfied.

 



9

 

--------------------------------------------------------------------------------